Exhibit 10-7

Addendum to Loan Agreement

As of the April 17, 2012 the loan agreement associated with Loan #
9660933120-00004 in the original amount of $6,940,000, dated February 22, 2011
by and between BRANCH BANKING AND TRUST COMPANY (“Bank”) and Southeast Power
Corporation, a State of Florida corporation (“Borrower”), having its executive
office at Melbourne, Florida is hereby amended as follows:

Section 5 Financial Covenants is modified to replace:

“Debt to Worth. A ratio of total liabilities to tangible net worth of not
greater than 1.5 to 1.0.”

with

“Debt to Worth. A ratio of total liabilities to tangible net worth of not
greater than 2.0 to 1.0”

No other changes or modifications to the original agreement are made by this
addendum. This addendum modification would supersede any prior change or
addendum to this section of the loan agreement.

IN WITNESS WHEREOF, the Bank, Borrower and Guarantor(s) have caused this
Agreement to be duly executed under seal all as of the date first above written.

 

Witnesses:       Borrower:       Southeast Power Corporation

/s/ Barry Forbes

    By:  

/s/ Stephen R. Wherry

      Stephen R. Wherry

/s/ Cassandra Mora-Brown

      Title: Treasurer       Guarantors:       The Goldfield Corporation

/s/ Barry Forbes

    By:  

/s/ Stephen R. Wherry

      Stephen R. Wherry

/s/ Cassandra Mora-Brown

      Title: Senior Vice President       Bank:       Branch Banking and Trust
Company

/s/ Stephen R. Wherry

          By:  

/s/ Barry Forbes

/s/ Cassandra Mora-Brown

      Barry Forbes       Title: Senior Vice President